Exhibit 99.1 HANCOCK FABRICS REPORTS 2 ND QUARTER AND FIRST HALF 2 BALDWYN, MS, September 4, 2015 – Hancock Fabrics, Inc. (OTC symbol: HKFI) today announced financial results for its second quarter ended August 1, 2015 and first half of fiscal 2015. Financial results for the second quarter include: ● Net sales for the quarter were $58.7 million compared to $59.3 million for second quarter of last year, and comparable store sales decreased 1.3% following a 0.9% increase for the same period of the prior year. ● Gross margin for the second quarter declined by 250 basis points to 42.1% as compared to 44.6% for the second quarter of the prior year. This was primarily due to increased promotional activity and a disruption in product flow resulting from West Coast port issues. ● Selling, general and administrative expenses for the quarter, including depreciation and amortization, were reduced by $261,000 compared to the same period of the prior year. ● Operating loss for the quarter was $3.4 million compared to a loss of $1.9 million in the second quarter last year. ● EBITDA, a non-GAAP measure, which is defined as earnings (loss) before interest, taxes, depreciation and amortization was a loss of $2.1 million for the quarter compared to a loss of $0.7 million for the same period last year. ● Net loss was $4
